Exhibit 10.1

 

APPENDIX B

TO THE EMPLOYMENT AGREEMENT BETWEEN

IMAGE SENSING SYSTEMS, INC., AND GREGORY R. L. SMITH

WHEREAS, Image Sensing Systems, Inc. (“ISS”) and Gregory L. Smith (“Smith”) (ISS
and Smith are collectively referred to as “the parties”) entered into an
Employment Agreement which became effective on January 2, 2007 (the “Employment
Agreement”); and

WHEREAS, in order to receive certain severance payments and related benefits
under Section 6 of that Employment Agreement, the parties agreed that Smith
would be required to sign a release of claims at the time of the event
contemplated by that Section 6; and

WHEREAS, the parties have agreed to a form of release substantially similar to
that set forth in this Appendix B;

WHEREAS, under the terms of this Appendix B, Smith agrees to release all claims
– whether known or unknown – that he may have against ISS, or any of its
respective officers, directors, members, managers, employees or agents, parents
or affiliates, through the date of his signature on this Appendix B; and

WHEREAS, in addition to the severance provided for in the Employment Agreement,
ISS agrees to provide Smith with additional severance and outplacement services,
as set forth herein.

NOW, THEREFORE, it is mutually agreed by and between the parties for good and
valuable consideration as follows:

A.                  Smith affirms that he is signing this Appendix B on or after
the termination of his employment, as described in Section 6 of the Employment
Agreement.

B.                  ISS agrees that in addition to the severance amount set
forth in Section 6 (c) of the Employment Agreement, it will provide Smith with
three (3) additional months’ continuation of his base salary, for a total
severance amount of nine (9) months’ continuation of his base salary.

C.                  ISS agrees to reimburse Smith for outplacement services in
an amount up to Seven Thousand Five Hundred and no/100 Dollars ($7,500.00).

D.                  Smith, for good and valuable consideration, does hereby
fully and completely release and waive any and all claims, complaints, causes of
action, demands, suits, and damages, of any kind or character, which he has or
may have against ISS, or any of its respective officers, directors, members,
managers, employees or agents, parents or affiliates arising out of any acts,
omissions, conduct, decisions, behavior, or events occurring up through the date
of his signature on this Appendix B.

 

 

 

 

Smith understands that he is giving up any and all claims (whether now known or
unknown) that he may have including (without limitation) claims relating to his
employment with ISS, and the cessation of his employment with ISS, including,
but not limited to, any claims arising under or based upon the Minnesota Human
Rights Act; Title VII of the Civil Rights Act of 1964, as amended; the Americans
with Disabilities Act, as amended by the Americans with Disabilities Amendments
Act (collectively, the “ADA”); the Family & Medical Leave Act (“FMLA”); the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act (“ADEA”); or any other federal, state, or local statute,
ordinance, or law. Smith also understands that he is giving up all other claims,
including those grounded in contract or tort theories, including but not limited
to breach of contract; tortious interference with contractual relations;
promissory estoppel; breach of manuals or other policies; assault; battery;
fraud; false imprisonment; invasion of privacy; intentional or negligent
misrepresentation; defamation, including libel, slander, defamation and
self-publication defamation; intentional or negligent infliction of emotional
distress; sexual harassment; or any other theory.

Smith further understands that he is releasing, and does hereby release, any
claims for damages, by charge or otherwise, whether brought by him or on his
behalf by any other party, governmental or otherwise, and agrees not to
institute any claims for damages via administrative or legal proceedings against
ISS, or any of its respective officers, directors, members, managers, employees
or agents, parents or affiliates. Smith understands that, while he retains his
right to bring an administrative charge with the Equal Employment Opportunity
Commission or the Minnesota Department of Human Rights, he waives and releases
any and all rights to money damages or other legal relief awarded by any
governmental agency related to any charge or claim.

E.                   Smith understands that he has the right to seek legal
counsel before entering into this Appendix B and that he has twenty-one (21)
days from the date of his termination to execute this Appendix B.

F.                   Smith understands that he may revoke this release (Appendix
B) (1) with respect to potential age-related claims within the seven (7)-day
period following the date he signs it and (2) with respect to potential claims
under the Minnesota Human Rights Act within the fifteen (15)-day period
following the date he signs it. Smith also understands that, if he does revoke
this release (Appendix B), he gives up any right to the consideration provided
to him and the benefits described in Section 6 of the Employment Agreement and
Sections B and C of this Appendix B.

G.                  Smith acknowledges that he has read this Appendix B, that he
understands it, and that he enters into Appendix B voluntarily.

 

Dated:  July 11, 2013   By:  /s/ Gregory Smith           Gregory R. L. Smith  

 

 

 

 

 

 

- 2 -

 